Title: From Alexander Hamilton to John McClallen, 10 February 1800
From: Hamilton, Alexander
To: McClallen, John


          
            Sir
            Albany Feby. 10. 1800
          
          You will discharge Seymour Swan a private in your company retaining only the Military hat & Cot he may have received as his father has independent of him two sons now in the Service.
          As soon as may be convenient you will march you with your company to Fort Jay
          With true consideration I am Sir
          Captn. McClellan
        